DETAILED ACTION
Response to Amendment
The amendment filed on 29 December 2020 has been entered. Claims 1-11 have been amended and are hereby entered. Applicant’s amendment to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Action mailed on 13 October 2020.
Claims 1-11 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Bartminn fails to disclose that the outer peripheral skirt defines an outer annular space surrounding the butt joint, the Examiner respectfully disagrees and would like to point out that the apron 11 welded to the protruding part 5b of the second connecting element 1a of Bartminn is regarded as the outer peripheral skirt, wherein the apron 11 welded to the protruding part 5b defines the outer annular space 18
Regarding Applicant’s argument that the outer annular space 18 of Bartminn does not surround the butt joint between the two connecting elements, the Examiner respectfully disagrees and would like to point out that, since the Applicant has not recited any limitations with regards to the location of the outer annular space with respect to the butt joint and how the butt joint is surrounded by the outer annular space, the outer annular space 18 of Bartminn extending laterally from the protruding part 5b of the second connecting element 1a towards where the apron 11 extends upwards, thus surrounding the butt joint between the two connecting elements, 1a and 1b. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both “lower and inner edge” in line 15 of Paragraph 0034 and “gusset plates” in line 4 of Paragraph 0035.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bartminn et al. (EP 2,884,026 A2) in view of Purkhiser (US 2,653,834).
With respect to Claim 1, Bartminn et al. (Figs. 1-3; annotated Fig. 3 on Page 5) discloses a bolted joint of an offshore structure (1) comprising first and second connecting elements (1b, 1a), wherein
the first connecting element (1b) forms part of an offshore tower or an offshore platform and the second connecting element (1a) forms part of a foundation structure (see lines 44-52, 77- 79, and 97-93);
the first connecting element (1b) comprises a first flange (13) and the second connecting element (1a) comprises a second flange (3), wherein the first and second flanges (13, 3) comprise through holes (6), the first and second flanges (13, 3) abut each other with the through holes (6) in alignment and are secured to each other by means of fastening element (not shown, see lines 679-689) extending into the through holes (6);
one of the first and second connecting elements (1b, 1a) comprises an outer peripheral skirt (11 and 5b; wherein an apron 11 is welded to a protruding part 5b) covering a butt joint (15) between the first and second flanges (13, 3) and defining an outer annular space (18) surrounding the butt joint (15; by a degree), wherein the annular space (18) extends laterally from the protruding part 5b towards where the apron (11) of the outer peripheral skirt (11 and 5b) extends upwards, wherein the annular space (18) is sealed against the ingress of water by a sealing element (16).
Bartminn et al. fails to disclose that one of the first and second connecting elements comprises a peripheral collar, wherein the skirt and the collar confine the annular space and, wherein the sealing element is a compressible sealing element sandwiched between the skirt and the collar.
However, Purkhiser (annotated Fig. 1 on Page 6) teaches that one of first and second connecting elements (1, 2) comprises a peripheral collar (13), wherein a skirt (4) and the collar (13) confine an annular space (A), and wherein a sealing element (9) is a compressible sealing element sandwiched between the skirt (4) and the collar (13).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the 
Thus, the simple substitution of one known element for another producing a predictable result renders Claim 1 obvious.

    PNG
    media_image1.png
    930
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    826
    850
    media_image2.png
    Greyscale

With respect to Claim 2, Bartminn et al. in view of Purkhiser discloses the limitations set forth in Claim 1 and Purkhiser (annotated Fig. 1 on Page 6) further teaches that the sealing element (9) is a sealing ring (circular bushing) with an L-shaped cross section comprising a first leg (10) and a second leg (9a).
With respect to Claim 3, Bartminn et al. in view of Purkhiser discloses the limitations set forth in Claim 2 and Purkhiser (annotated Fig. 1 on Page 6) further teaches that the first leg (10) is clamped between the skirt (4) and the collar (13) and that the second leg (9a) extends into the annular space (A).
Claim 4, Bartminn et al. in view of Purkhiser discloses the limitations set forth in Claim 2 and Purkhiser (annotated Fig. 1 on Page 6) further teaches that the second leg (9a) stretches across the entire width of the annular space (A) in a radial direction.
With respect to Claim 6, Bartminn et al. in view of Purkhiser discloses the limitations set forth in Claim 1 but fails to disclose that the sealing element is a ring of elastomeric compressible material chosen from one of natural rubber, synthetic rubber, synthetic polyisopren rubber (IR), styrene butadiene rubber (SBR), polybutadiene rubber (BR), nitrile butadiene rubber (NBR), athylen propylene rubber (EPDM), EPM, butile rubber (IIR), Neoprene and polychloroprene.
However, Purkhiser teaches that the sealing element (9) “is preferably of a material having high electrical insulation characteristics.”
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to choose natural rubber, synthetic rubber, synthetic polyisopren rubber (IR), styrene butadiene rubber (SBR), polybutadiene rubber (BR), nitrile butadiene rubber (NBR), athylen propylene rubber (EPDM), EPM, butile rubber (IIR), Neoprene or polychloroprene as preferred choices of material for the sealing element, Purkhiser teaching it is known to use a material having high electrical insulation characteristics in the art of sealing.
Further, Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 4 16. It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material. MPEP 2144.07.
With respect to Claim 7, Bartminn et al. in view of Purkhiser discloses the limitations set forth in Claim 1 and Bartminn et al. (Fig. 3) further discloses that the second connecting element (1a) is a monopole and the first connecting element (1b) is a transition piece of an offshore tower of an offshore platform. See lines 44-52, 77-79, and 97-93.
With respect to Claim 11, Bartminn et al. in view of Purkhiser discloses the limitations set forth in Claim 1 and Purkhiser (annotated Fig. 1 on Page 6) further teaches that the collar (13) has the shape of a circumferential shelf.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bartminn et al. (EP 2,884,026 A2) in view of Purkhiser (US 2,653,834) as applied to 1-4, 6-7, and 11 above, and further in view of Yamaguchi (US 3,913,928).
With respect to Claim 5, Bartminn et al. in view of Purkhiser discloses the limitations set forth in Claim 2 but fails to disclose that the second leg comprises multiple radially extending sealing lips.
However, Yamaguchi (Figs. 1-2) teaches that a second leg (4) of a sealing element (1), used for connecting two pipes (31, 32) together, comprises multiple radially extending sealing lips (5, 8).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the second leg of the sealing element of Bartminn et al. in view of Purkhiser with the multiple radially extending sealing lips; Yamaguchi teaching it is known in the art of sealing. One of ordinary skill in the art would have been motivated to make such a modification for the purpose of forming a fluid-tight seal between the two pipes.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bartminn et al. (EP 2,884,026 A2) in view of Purkhiser (US 2,653,834) as applied to 1-4, 6-7, and 11 above, and further in view of Moestrup et al. (US 2014/0237932 A1).
With respect to Claim 8, Bartminn et al. in view of Purkhiser discloses the limitations set forth in Claim 1 but fails to disclose that at least one of the first and second connecting elements comprises one or several installation guides around an inner perimeter, the installation guides guiding the connecting elements relative to each other upon installation in order to align the flanges properly.
However, Moestrup et al. (Abstract; Figs. 1-13) teaches at least one of the first and second connecting elements (5, 4) with one or several installation guides (28) around an inner perimeter, the installation guides (28) guiding the connecting elements (5, 4) relative to each other upon installation in order to align the flanges (16, 21) properly.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the at least one of the first 
With respect to Claim 9, the combination of Bartminn et al. in view of Purkhiser and Moeller et al. discloses the limitations set forth in Claim 8 and Moestrup et al. (Abstract; Figs. 1- 13) further teaches that multiple teeth (28, Fig. 13) forming installation guides are arranged at an inner perimeter of the first connecting element (5, wherein the installation guides 28 “may be mounted to a mounting flange in the upper end of a lower tower section and/or in the lower end of an upper tower section; see Abstract), the teeth (28, when mounted to the flange 16 in the lower end of the upper tower section, or the first connecting element 5) extending downwardly at a distance in parallel to a wall of the connecting element (5) and protruding beyond the first flange (16).
With respect to Claim 10, the combination of Bartminn et al. in view of Purkhiser and Moeller et al. discloses the limitations set forth in Claim 8 and Moestrup et al. (Abstract; Figs. 1- 13) further teaches that an apron (28, when mounted to the flange 16 in the lower end of the upper tower section, or the first connecting element 5) forming an installation guide is arranged at an inner perimeter of the first connecting element (5) extending downwardly at a distance and concentrically to a wall of the first connecting element (5) and protruding beyond the first flange (16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678